Citation Nr: 0033823	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  94-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

A review of the record discloses that in a rating decision in 
October 1982, the RO denied entitlement to service connection 
for a nervous disorder, on the grounds that the only 
psychiatric condition shown in service, immature personality 
with paranoid and schizoid features, was a developmental or 
constitutional defect and not a disability within the meaning 
of applicable legislation providing for VA compensation 
benefits.  See 38 C.F.R. § 3.303(c) (2000) (providing that 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation).  By 
communication dated that same month, the veteran was informed 
that service connection for a psychiatric disorder was 
denied.  A timely appeal did not ensue.  

Where there is a final decision, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of actions by the RO.  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374, 377 (1998).  The United States Court of 
Appeals for the Federal Circuit has held, however, that a 
claim based on a new diagnosis, even if medically related to 
the previously diagnosed disorder, is not the same claim for 
jurisdictional purposes, when the newly diagnosed disorder 
has not been previously considered.  Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  

The Federal Circuit has also held that where a change in law 
creates a new basis of entitlement to the benefit sought, a 
previously denied claim may be reviewed on a de novo basis.  
Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  

Subsequent to the last final denial in this case in 1982, the 
veteran has received a new diagnosis, schizoaffective 
disorder.  Further, VA's General Counsel has held that under 
certain circumstances service connection is warranted for 
developmental diseases, and that service connection can be 
granted for psychiatric disability superimposed on a 
personality disorder.  VAOPGCPREC 82-90 (1990).

In view of the new diagnosis and the General Counsel's 
opinion, the Board will consider the veteran's claim on a de 
novo basis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In September 1996 the RO requested an opinion as to whether 
the veteran's inservice psychiatric symptoms were an initial 
manifestation of a current psychiatric disability, and for an 
opinion as to whether the inservice condition, if pre-
existing service was aggravated in service.  It was noted 
that the veteran had been scheduled for a psychiatric 
examination in February 1996, but had been unable to report 
because he was a patient in a nursing home and was non-
communicative.  The record shows, however, that in April 1996 
the veteran underwent a VA neuropsychology evaluation, which 
showed that the veteran was able to respond to questions and 
was only mildly impaired cognitively.  The diagnoses included 
a history of paranoid schizophrenia in remission.

In August 1997, a VA psychologist reviewed the veteran's 
claims folder, but reported that he was unable to conclude 
based on those records, whether the diagnosis of 
schizophrenia was accurate.  Inasmuch as it appears that the 
veteran would be able to participate in an examination, and 
as the VA psychologist found that he was unable to determine 
the proper diagnosis on the basis of a review of the record; 
a current examination is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a psychiatric disability since.  After 
securing the necessary release(s), the RO 
should obtain copies of all records not 
already contained in the claims folder, 
to include any identified VA clinic or 
medical center, and records from the 
Wishiah Nursing Home.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO should then afford the veteran 
an appropriate examination to determine 
the correct psychiatric diagnoses and to 
determine whether any current psychiatric 
disability is related to service.  If the 
veteran is a patient in a nursing home, 
the RO should attempt to afford the 
veteran an examination at that facility.  
The examiner should report any psychiatric 
diagnosis documented in the record since 
service, including any diagnosis supported 
by the findings on the current 
examination.  The examiner should also 
comment as to the relationship, if any, 
between such diagnosis and the 
symptomatology reported during service.  
The examiner should review the claims 
folder prior to the examination and should 
provide reasons for any opinions provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




